Citation Nr: 1745079	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-46 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for residuals of a total left knee replacement. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 24, 2017.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel
INTRODUCTION

The Veteran served on active duty from June 1951 to June 1959 and July 1959 to April 1971. 

This appeal comes before the Board of Veteran's Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction resides with the Los Angeles, California RO.


The Veteran has expressed disagreement with a May 2017 rating decision and the RO has acknowledged receipt of his notice of disagreement.  The issues disagreed with are a part of a separate appeal stream.  After the RO completes its development, a statement of the case will be forthcoming.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's status-post total left knee replacement residuals has been assigned a 60 percent rating in contemplation of chronic residuals consisting of severe painful motion or weakness, which is the maximum rating available and authorized under all applicable diagnostic codes and the provisions of 38 C.F.R. § 4.68 relating to the amputation rule.

2.  For the period of appeal beginning April 24, 2017, the left knee disability has been manifested by moderate recurrent subluxation and lateral instability.

3.  For the rating period from January 31, 2011 to March 23, 2017, the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.

4.  The Veteran has been shown to be in need of regular aid and attendance by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for residuals of a total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2016).

2.  For the rating period beginning April 24, 2017, the criteria for a separate rating of 20 percent for left knee recurrent subluxation and lateral insatiably have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).

3.  For the rating period from January 31, 2011 to March 23, 2017, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

4.  The criteria for special monthly compensation based on the need for regular aid and attendance, or on account of being permanently housebound, due to service-connected disabilities, have been met.  38 U.S.C.A. § 1114 (West 2014); 
38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Left Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 
38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Board notes that the claim arises from the Veteran's submission of a claim for entitlement to a TDIU.  The RO interpreted the TDIU claim as a claim for an increased rating for the left knee disability.

The Veteran seeks a rating in excess of 60 percent for his left knee disability.  

For the reasons that follow, the Board finds that a higher rating pursuant to 
38 C.F.R. § 4.71a, DC 5055 is not warranted; however a separate 20 percent rating for moderate lateral instability and recurrent subluxation pursuant to 38 C.F.R. § 4.71a, DC 5257 is warranted for the entire appeal period.

For the entire appeal period, the Veteran's left knee disability is evaluated as 60 percent disabling pursuant to DC 5055.  The rating criteria direct that a total, 100 percent rating is to be assigned for one year following the implantation of the prosthesis.  In this instance, the Veteran's knee replacement was performed in 1995, which is more than one year prior to the period on appeal here.  Accordingly, the total, 100 percent rating pursuant to DC 5055 is not applicable to the Veteran's left knee disability because the implantation of the prosthesis occurred a number of years before the disability was awarded service connection.  Thus, a higher rating pursuant to DC 5055 is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.71a.

The Board also considered whether the Veteran's left knee disability presents any additional manifestations that would warrant the assignment of a separate rating.  See 38 C.F.R. §§ 4.25 (b), 4.71a, DCs 5256-5263.  To this end, the Board notes that DC 5055 contemplates painful motion, weakness, and limitation of motion.  38 C.F.R. § 4.71a.  Thus, the rule against pyramiding precludes the assignment of ratings for ankylosis (DC 5256), limitation of flexion (DC 5260), and limitation of extension (DC 5261).  38 C.F.R. §§ 4.14, 4.71a; Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (citing Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition)).  

Additionally, as the Veteran has a prosthetic knee, DCs 5258 and 5259, representing the dislocation of semilunar cartilage and removal of semilunar cartilage, respectively, are not applicable - because the entire knee is prosthetic, there simply is no cartilage.  

Separate ratings are potentially available under DC 5262 for impairment of the tibia and fibula, and DC 5263 for genu recurvatum.  However, upon review of the Veteran's medical history, the Board finds that there is no impairment of the tibia and fibula or genu recurvatum, thus separate ratings pursuant to DCs 5262 and 5263, respectively, are not warranted.  

Additionally, the Board considered whether the Veteran is entitled to a separate rating for any residual scarring due to his knee surgery.  However, in September 2015 and April 2017 VA examination reports, the Veteran's scars on the anterior aspect of his left knee which measured 25 cm by .01 cm, were not painful or unstable, and the Veteran did not report any residual symptoms in regard to this scar.  Therefore, a separate rating for scarring is not warranted.

The Board also considered the applicability of DC 5257 for lateral instability or recurrent subluxation.  Prior April 24, 2017, the evidence does not show that the Veteran had lateral instability or recurrent subluxation of the left knee.  See e. g., July 2007, November 2013, and September 2015 VA examination reports.  

There is medical evidence, however, of lateral instability and recurrent subluxation from April 24, 2017.  Specifically, according to an April 24, 2017 VA DBQ examination, the examiner indicated that the Veteran had "moderate" recurrent subluxation and lateral instability of the left knee.  Based on these findings, the Board concludes that a separate 20 percent rating pursuant to DC 5257 for moderate lateral instability and recurrent subluxations of the left knee is warranted for the appeal period beginning April 24, 2017.  38 C.F.R. §§ 4.25 (b), 4.71a.  In reaching this conclusion, any reasonable doubt was resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

From April 24, 2017, however, a higher, 30 percent rating for severe lateral instability or recurrent subluxation is not warranted because at no time has the Veteran's instability and subluxation been described or approximated by a medical examiner as severe in nature, and it has also not been asserted by the Veteran.

Parenthetically, the Board notes that the assignment of this separate rating will likely not provide the Veteran with any greater monetary benefit.  This is because the "amputation rule" states that "the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were the amputation to be performed," 38 C.F.R. § 4.68, and the rating for an amputation from the knee down would be 60 percent, 38 C.F.R. § 4.71a, DC 5164.  Nonetheless, the assignment of this separate rating for instability more accurately reflects the Veteran's complete disability picture.  Further, if the Veteran's rating under DC 5055 were ever reduced based on later improvement, the assignment of this separate rating would ensure that the Veteran's complete disability picture is represented by his overall rating.

In summary, an initial rating in excess of 60 percent for the left knee disability is not warranted; however, a separate 20 percent rating for lateral instability and recurrent subluxation of the left knee is granted beginning April 24, 2017.




TDIU Laws and Analysis

As the Veteran is already in receipt of a TDIU beginning March 24, 2017, the Board herein considers whether a TDIU is warranted for the rating period prior to such date.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating a total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The Veteran filed a claim for SMC based on the need for aid and attendance on January 31, 2011.  A claim for SMC based on the need for regular aid and attendance is akin to a claim for an increased rating.  As such, the Board finds that the Veteran's claim for a TDIU is part and parcel of the SMC claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)

The Board finds that, for the rating period on appeal, from January 31, 2011 (date of claim for SMC and inferred claim for TDIU) to March 24, 2017 (date of grant of a TDIU), the Veteran met the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16 (a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran asserts that he became too disabled to work on August 16, 2006, as a result of his service-connected disabilities.  See September 2014 claim for TDIU.  He also reported a four year college education and last worked in 1991 as a property manager.  

The relevant evidence for the rating period prior to March 24, 2017, includes a November 2013 VA "Aid and Attendance" examination report.  During the evaluation, the examiner indicated that, although the Veteran could travel beyond his current domicile, he required the special equipment, including a van, and the help of a family member.  It was also noted that the Veteran had constant imbalance which affected his ability to ambulate.  It was specifically indicated that the Veteran was wheelchair bound as a result of his bilateral knee disabilities.  The Veteran was unable to dress himself, bathe, groom, or attend to the needs of nature without assistance.  

A November 2013 VA knee examination report also indicates that the Veteran's knee disabilities impacted his ability to work in that the Veteran used a wheelchair for locomotion and was severely restricted in his mobility even with the home.    

According to a December 2015 VA psychiatric DBQ, the examiner indicated that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  

A September 2015 VA examiner opined that the Veteran's left knee disability did not impact his ability to perform any type of occupational task.  To the contrary however, in a separate section of the report, the examiner stated that the Veteran was non-ambulatory and used a power wheelchair for mobility on a constant basis and was only able to transfer with assistance.

Based on the foregoing, and with resolution of all reasonable doubt in favor of the Veteran, a TDIU is warranted as the evidence suggests that the Veteran was unable to secure or maintain a substantially gainful occupation due to his service-connected knee disability prior to March 24, 2017.  As noted above, the Veteran has been found to be unable to dress himself, bathe, groom, or attend to the needs of nature without assistance.  The Board finds that these restrictions would seriously limit the Veteran's ability to perform any occupational task.  Moreover, the Veteran requires the use of a wheelchair for locomotion and assistance when traveling outside his home.  Again, these restrictions as likely as not preclude his ability to obtain and maintain substantially gainful employment.  

Based on the Veteran's service-connected disabilities, the Board resolves doubt in his favor in finding that he is unable to obtain or maintain substantially gainful physical or sedentary employment consistent with his educational and work background.  Therefore, the Veteran's TDIU claim is granted.  38 C.F.R. § 4.16.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001); Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400 (o)(1) and (2).  First, there must be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110 (b); 
38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

A review of the claims file reveals the first claim, formal or informal, seeking a TDIU was the Veteran's January 31, 2011, claim for SMC based on aid and attendance, which the Board finds is akin to a claim for an increased rating.  As such, the Board assigns the Veteran's TDIU rating effective from January 31, 2011, to March 23, 2017 (i.e., from the date of receipt of his claim for SMC until the date of his TDIU award). 

Laws and Analysis for SMC Based on the Need for Aid and Attendance

The Veteran is seeking SMC based on the need for regular aid and attendance or housebound status as a result of his current disabilities. 
Special monthly compensation is payable if as the result of service connected disability, the veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (2016).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352 (a) (2016).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352 (a) (2016).

An individual who is bedridden by reasons of service connected disability shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id. 
Under 38 U.S.C.A. § 1114 (s) (West 2014), special monthly compensation is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).

Here, the Veteran is service-connected for the following disabilities: major depressive disorder, rated as 70 percent disabling; left total knee replacement, rated as 60 percent disabling; right knee athirst, rated as 10 percent disabling; limitation of right knee flexion, rated as 10 percent disabling; and hypertension and left knee scars, both rated as noncompensable.  The combined evaluation is 90 percent.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran is in need of SMC based on the need for aid and attendance.

The evidence includes a November 2013 VA Aid and Attendance examination.  During the evaluation, the examiner indicated that the Veteran had "severe" osteoarthritis of the knees.  He had also sustained an abdominal aortic aneurysm resection (nonservice-connected disability) with a medically induced coma for two weeks resulting in contractures of the bilateral knees.  The examiner indicated that the Veteran had bilateral lower leg functional limitations due to both limitation of joint motion and contractures.  Further, although the Veteran could travel beyond his current domicile, he required the special equipment, including a van, and the help of a family member.  It was also noted that the Veteran had constant imbalance which affected his ability to ambulate.  It was specifically indicated that the Veteran was wheelchair bound as a result of his bilateral knee disabilities.  His bilateral contractures of the knees were also noted to limit stability and balance.  The Veteran was unable to dress himself, bathe, groom, or attend to the needs of nature without assistance.  

The above-evidence demonstrates that entitlement to SMC based on aid and attendance is warranted.  Although the evidence shows that the Veteran has some restrictions due to his nonservice-connected disabilities (such as his abdominal aortic aneurysm with contractures), it also shows that he has been shown to need assistance with ambulation due to his bilateral knee disabilities (to include his service-connected arthritis and status post total left knee replacement).  It has also been demonstrated that the Veteran is unable to travel outside the home without assistance of others and is unable to prepare dress, bathe, groom, and attend to his wants of nature.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for SMC under 38 C.F.R. § 3.352 (a) have been met, and the claim is granted.  See 38 U.S.C.A. § 5107 (b).

ORDER

A rating in excess of 60 percent for residuals of a total left knee replacement is denied. 

Beginning April 24, 2017, a separate 20 percent rating for lateral instability and  recurrent subluxation of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

From January 31, 2011, to March 23, 2017, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to SMC based on the need for regular aid and attendance or for being housebound is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


